           Case 1:19-cv-03366-RCL Document 14 Filed 01/22/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JOSEPH MICHAEL ARPAIO,                                *
                Plaintiff,                             *
 v.
                                                       *   Civil Action No. 1:19-cv-03366-RCL

 KEVIN ROBILLARD                                       *
 and                                                   *
 HUFFINGTON POST
                                                       *
 and
                                                       *
 TESSA STUART
                                                       *
 and

 ROLLING STONE                                         *

                Defendants.                            *

*      *       *       *      *      *     *       *       *     *      *      *      *          *

                        NOTICE OF ERRATA RE
    DEFENDANTS THEHUFFINGTONPOST.COM, INC. AND KEVIN ROBILLARD’S
        MOTION TO DISMISS AND MEMORANDUM OF LAW IN SUPPORT

       Please take notice that Defendants TheHuffingtonPost.com, Inc. and Kevin Robillard’s

(the “HuffPost Defendants’”) Motion to Dismiss and accompanying Memorandum of Law in

support were inadvertently filed separately instead of in one document. The Memorandum of

Law in Support of the HuffPost Defendants’ Motion to Dismiss was filed on January 17, 2020, at

ECF No. 5, and the Motion to Dismiss with a Request for Hearing was filed on January 22, 2020,

at ECF No. 13. The HuffPost Defendants respectfully request that the Court consider ECF Nos.

5 and 13 together as one pleading.

DATED: January 22, 2020




                                               1
Case 1:19-cv-03366-RCL Document 14 Filed 01/22/20 Page 2 of 4



                      Respectfully submitted,

                      /s/ Jean-Paul Jassy
                      Jean-Paul Jassy (Pro Hac Vice Pending)
                      William T. Um (Pro Hac Vice Pending)
                      Elizabeth H. Baldridge (Pro Hac Vice Pending)
                      JASSY VICK CAROLAN LLP
                      800 Wilshire Boulevard, Suite 800
                      Los Angeles, CA 90017
                      Telephone: (310) 870-7048
                      Facsimile: (310) 870-7010
                      jpjassy@jassyvick.com
                      wum@jassyvick.com
                      ebaldridge@jassyvick.com

                      Laura C. Fraher (DC Bar No. 979720)
                      SHAPIRO, LIFSCHITZ & SCHRAM P.C.
                      1742 N Street NW
                      Washington, DC 20036
                      Telephone: (202) 689-1900
                      Facsimile: (202) 689-1901
                      fraher@slslaw.com

                      Attorneys for Defendants TheHuffingtonPost.com, Inc. and
                      Kevin Robillard




                               2
         Case 1:19-cv-03366-RCL Document 14 Filed 01/22/20 Page 3 of 4



                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2020, a copy of the foregoing Notice of Errata was

electronically filed through the CM/ECF system, which caused the following parties or counsel

to be served by electronic means, as more fully reflected on the Notice of Electronic Filing:




                                                                               Larry E. Klayman
                                                                     FREEDOM WATCH, INC.
                                                                   202 Pennsylvania Avenue, NW
                                                                                       Suite 345
                                                                          Washington, DC 20006
                                                                      Telephone: (561) 558-5336
                                                                          leklayman@gmail.com

                                                    Attorneys for Plaintiff Joseph Michael Arpaio


                                                                                Alison Schary
                                                           DAVIS WRIGHT TREMAINE LLP
                                                               1919 Pennsylvania Avenue, NW
                                                                                     Suite 800
                                                                       Washington, DC 20006
                                                                   Telephone: (202) 973-4248
                                                                    Facsimile: (202) 973-4499
                                                                       alisonschary@dwt.com

                                                                      Elizabeth A. McNamara
                                                                              Rachel F. Strom
                                                           DAVIS WRIGHT TREMAINE LLP
                                                                 1251 Avenue of the Americas
                                                                                   21st Floor
                                                                        New York, NY 10020
                                                                   Telephone: (212) 489-8230

                                                                         Attorneys for Defendants
                                                                     Tessa Stuart & Rolling Stone



                                                     /s/ Elizabeth Baldridge
                                                                            Elizabeth Baldridge
                                                                 JASSY VICK CAROLAN LLP
Case 1:19-cv-03366-RCL Document 14 Filed 01/22/20 Page 4 of 4



                                           800 Wilshire Boulevard, Suite 800
                                                    Los Angeles, CA 90017
                                                 Telephone: (310) 870-7048
                                                  Facsimile: (310) 870-7010
                                                 ebaldridge@jassyvick.com

                                                    Attorneys for Defendants
                             TheHuffingtonPost.com, Inc. and Kevin Robillard
